Citation Nr: 1726007	
Decision Date: 07/07/17    Archive Date: 07/18/17

DOCKET NO.  16-22 797	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for occipital neuritis.

2.  Entitlement to service connection for chronic ear pain, to include as secondary to service-connected degenerative arthritis of the cervical spine. 

3.  Entitlement to service connection for dizziness, to include as secondary to service-connected degenerative arthritis of the cervical spine. 

4.  Entitlement to service connection for a tooth and gum disorder, to include as secondary to service-connected degenerative arthritis of the cervical spine.

5.  Entitlement to service connection for a low back disability.

6.  Entitlement to a total disability rating based upon individual unemployability (TDIU) due to service-connected disabilities.

(The issue of entitlement to service connection for nerve damage to the bilateral upper extremities, claimed as flash freeze of the hands, will be addressed in a separate decision of the Board.)


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The Veteran and J. K.


ATTORNEY FOR THE BOARD

T. J. Anthony, Associate Counsel


INTRODUCTION

The Veteran had active service from September 1976 to September 1979.

These matters are before the Board of Veterans' Appeals (Board) on appeal of a February 2016 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

In March 2016, the Veteran testified before a Veteran's Law Judge other than the undersigned as to issues including entitlement to service connection for nerve damage to the bilateral upper extremities, claimed as flash freeze of the hands.  As noted on the title page, the Veteran's appeal regarding that issue will be addressed in a separate decision of the Board.

In November 2016, the Veteran testified at a hearing before the undersigned Veterans Law Judge via video conference.  A transcript of the hearing is associated with the record.

The Board remanded these matters in April 2017.

During the pendency of this appeal, the Veteran argued that his chronic ear pain, dizziness, and tooth and gum disorder are caused by occipital neuritis and that the occipital neuritis is otherwise related to his active service or caused by his service-connected disabilities.  See, e.g., November 2016 Board hearing transcript.  Although the Veteran initially sought entitlement to service connection only for chronic ear pain, dizziness, and a tooth and gum condition, a claim "cannot be a claim limited only to that diagnosis, but must rather be considered a claim for any . . . disability that may be reasonably encompassed."  Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009).  In essence, a veteran does not file a claim to receive benefits for a particular diagnosis that is named on a claims form, but instead makes a general claim for compensation for the difficulties posed by the symptoms described.  Id.  Given the Veteran's arguments regarding occipital neuritis in conjunction with the originally claimed chronic ear pain, dizziness, and tooth and gum disorder, the Board finds the issue of entitlement to service connection for occipital neuritis to be part of the appeal for entitlement to service connection for chronic ear pain, dizziness, and a tooth and gum disorder, and has included it as an issue on appeal, as shown on the title page.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issues of entitlement to service connection for chronic ear pain, entitlement to service connection for dizziness, and entitlement to a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).



FINDINGS OF FACT

1.  The probative evidence of record demonstrates that the Veteran's occipital neuritis is at least as likely as not aggravated by his service-connected degenerative arthritis of the cervical spine.

2.  The Veteran's current tooth and gum disorders are not related to his active service, and are not caused by, proximately due to, or aggravated by a service-connected disability.

3.  The Veteran's current low back disabilities are not related to his active service.


CONCLUSIONS OF LAW

1.  The criteria for entitlement to service connection for occipital neuritis, as aggravated by the service-connected degenerative arthritis of the cervical spine, are met.  38 U.S.C.A. §§ 1131, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2016).

2.  The criteria for entitlement to service connection for a tooth and gum disorder are not met.  38 U.S.C.A. §§ 1131, 5103, 5107A (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310 (2016).

3.  The criteria for entitlement to service connection for a low back disability are not met.  38 U.S.C.A. §§ 1131, 5103, 5107A (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2016).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duty to Notify and Assist

Pursuant to the Veterans Claims Assistance Act of 2000 (VCAA), VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.159, 3.326 (2016); see also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

VA's duty to notify was satisfied by a letter dated in February 2015.  See 38 U.S.C.A. §§ 5102, 5103, 5103A; 38 C.F.R. § 3.159; see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

VA has also satisfied its duty to assist the Veteran.  The Veteran's service treatment records, service personnel records, available VA treatment records, and identified and available private treatment records have been associated with the record, as have lay statements from the Veteran.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

The duty to assist also includes the provision of a VA examination when necessary to decide a claim.  38 C.F.R. § 3.159(c)(4).  In this case, the Veteran was provided VA examinations as to his occipital neuritis in April 2017.  He was also provided VA examinations as to his low back disabilities in June 2014, December 2015, and April 2017.  An addendum to the April 2017 VA back conditions examination was obtained in May 2017.  The examiners who conducted those examinations reviewed the record, considered the Veteran's reported symptomatology and medical history, and addressed the likely etiology of the Veteran's claimed conditions, providing supporting explanation and rationale for all conclusions reached.  The examination reports and their accompanying medical opinions, in the aggregate, provide the information necessary to render a full determination on the matters decided herein.  Therefore, the Board finds the examinations to be adequate for decision-making purposes.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).

There is no indication in the record that any additional evidence, relevant to the claims adjudicated in this decision, is available and not part of the record.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman, 19 Vet. App. at 486; Shinseki v. Sanders/Simmons, 129 S. Ct. 1696 (2009). 

Compliance with Board Remand

As noted in the Introduction, the Board remanded this case in April 2017.  Relevant to the matters decided herein, the April 2017 Board remand directed the AOJ to provide the Veteran VA examinations as to his occipital neuritis and low back disabilities, and then readjudicate the claims and issue a supplemental statement of the case, if warranted.  Pursuant to the April 2017 Board remand, the AOJ provided examinations to the Veteran in April 2017, and obtained and addendum to those the April 2017 VA back conditions examination in May 2017.  The examinations and the addendum were responsive to and consistent with the April 2017 Board remand directives.  The AOJ then readjudicated the issues in a May 2017 supplemental statement of the case.  Accordingly, the Board finds that VA at least substantially complied with the April 2017 Board remand.  See 38 U.S.C.A. § 5103A(b); Stegall v. West, 11 Vet. App. 268, 271 (1998); D'Aries v. Peake, 22 Vet. App. 97, 105 (2008).

Other Due Process Considerations

Also as noted in the Introduction, the Veteran was afforded a hearing before the undersigned Veterans Law Judge (VLJ) in November 2016.  At the hearing, the VLJ asked the Veteran specific questions concerning the symptoms of and treatment for his occipital neuritis and low back disabilities.  In addition, the VLJ solicited information as to the existence of any outstanding evidence.  No pertinent evidence that might have been overlooked and that might substantiate the claims was identified by the Veteran or his representative.  See Bryant v. Shinseki, 23 Vet. App. 488 (2010).  Neither the Veteran nor his representative has suggested any deficiency in the conduct of the hearing.  See Scott, 789 F.3d 1375; Dickens v. McDonald, 814 F.3d 1359 (Fed. Cir. 2016).

Legal Criteria

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1131; 38 C.F.R. § 3.303(a).  Service connection requires: (1) the existence of a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see also Caluza v. Brown, 7 Vet. App. 498 (1995).  Service connection may also be granted for any disease diagnosed after discharge when the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Service connection is also warranted for a disability which is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a).  Such secondary service connection is warranted for any increase in severity of a nonservice-connected disability that is proximately due to or the result of a service-connected disability.  38 C.F.R. § 3.310(b).

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant.

Analysis - Occipital Neuritis

The Veteran contends that he has occipital neuritis that is related to his active service or is secondary to his service-connected cervical spine disability.  See, e.g., November 2016 Board hearing transcript.  He reported to the April 2017 VA examiners that he has experienced suboccipital pain since 1978.  The April 2017 VA cranial nerves conditions examiner defined occipital neuritis as severe, stabbing, electric, shock-like, sharp, or shooting pain that originates in the nuchal region and immediately spreads toward the vertex.

As to the current disability requirement for service connection, the record shows that the Veteran has been assessed with occipital neuritis.  See, e.g., VA treatment records; April 2017 VA examination reports.  Therefore, the Veteran has a current disability occipital neuritis.

As to the Veteran's theory of direct service connection, the service treatment records do not reflect complaints of or treatment for any neurological symptoms, to include suboccipital pain.  Furthermore, no such abnormality was noted at the Veteran's June 1979 separation examination.  Rather, the June 1979 separation examination reflects that the Veteran had a normal neurological evaluation and reported that he was in "Good Health".  Therefore, the Veteran's reports that he has experienced suboccipital pain since his active service are contrary to the evidence of record, to include his service treatment records that show he attested to being in good health on separation from active service, and are considered not credible.  Because the Veteran's statements regarding in-service suboccipital pain are not considered credible, the Board cannot afford them probative value.  As such, the Board concludes that the record does not show that the Veteran's current occipital neuritis is directly related to his active service.

As to whether the current occipital neuritis is related to the Veteran's service-connected cervical spine disability, the Board finds that such is a complex medical issue requiring medical knowledge and expertise the Veteran has not been shown to possess.  Therefore, the Veteran is not considered competent to address such an issue, see Jandreau v. Nicholson, 492 F.3d 1372 (Fed Cir. 2007), and the Board turns to the competent medical opinion evidence to determine whether such an etiological link exists.

In that regard, the Board finds that there is no competent evidence of record causally relating the Veteran's occipital neuritis to his service-connected cervical spine disability.  However, the April 2017 VA cranial nerves conditions examiner opined that the Veteran's occipital neuritis is at least as likely as not aggravated by his service-connected cervical spine disability.  As a rationale for the opinion, the examiner explained that relevant medical literature states that occipital neuritis may start spontaneously or be provoked by specific maneuvers such as brushing the hair, exposing to cold, or moving the neck.

The Board affords probative weight to the April 2017 VA cranial nerves conditions examiner's opinion.  The opinion is based on a review of relevant medical literature, which supports the proposition that occipital neuritis can be aggravated by a cervical spine disability.  Thus, the examiner provided adequate rationale and based the opinion on his knowledge as a medical professional.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000) (the thoroughness and detail of a medical opinion is a factor in assessing the probative value of the opinion).

In summary, the record shows that the Veteran has a current disability of occipital neuritis.  The evidence does not show that the occipital neuritis is directly related to the Veteran's active service or is caused by a service-connected disability.  However, the probative evidence of record does demonstrate that the occipital neuritis is at least as likely as not aggravated by his service-connected degenerative arthritis of the cervical spine.  The benefit of the doubt is resolved in the Veteran's favor, and the Board therefore concludes that service connection for the occipital neuritis, as aggravated by the service-connected degenerative arthritis of the cervical spine, must be granted.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Analysis -Tooth and Gum Disorder

The Veteran claims entitlement to service connection for a disorder of the teeth and gums, to include tooth and gum pain.  He asserts that the condition is secondary to his service-connected cervical spine disability or is a symptom of his occipital neuritis.

The record does not show, and the Veteran does not contend that his tooth and gum disorder is directly related to his active service.  The Veteran's service treatment records do show treatment for dental conditions.  However, no abnormality of the teeth and gums, to include tooth or gum pain, was noted at the Veteran's June 1979 separation examination.  The Veteran reported at the separation examination that he was in "Good Health", and there is no indication that he reported tooth or gum pain at the time of separation.  As such, the Board concludes that the record does not show that the Veteran has a current tooth and gum disorder that is directly related to his active service.

As to whether he has a current tooth and gum disorder that is related to his service-connected disabilities, to include his now service-connected occipital neuritis, the Board finds that such is a complex medical issue requiring medical knowledge and expertise the Veteran has not been shown to possess.  Therefore, the Veteran is not considered competent to address such an issue.  See Jandreau, 492 F.3d 1372.  Accordingly, the Board again turns to the competent medical evidence of record to determine whether such a link exists.

The April 2017 dental and oral conditions examiner reviewed the record and examined the Veteran.  He noted that the Veteran reported having problems with eroding teeth since active service, that he has been told he grinds his teeth, and that he has been told that his occipital neuropathy and neck condition are causing tooth-related pain.  The examiner determined that the Veteran has a diagnosis of tooth rot decay/erosion, and noted the Veteran's multiple missing teeth, fractured and decayed teeth, and gum inflammation.  He opined that the Veteran's tooth and gum disorder was less likely than not incurred in or caused by active service.  As a rationale for the opinion, he noted that loss of tooth structure is primarily due to decay or parafunctional causes.  Other factors include normal attrition, diet, home care, tobacco use and maintenance.  Current medical literature fully supports chronic tobacco use and alcohol abuse as main contributors to oral disease, to include tooth erosion.  In the Veteran's case, the medical records clearly demonstrate a chronic tobacco abuse (a 180 pack year history) and literature supports this as the main contributor to the Veteran's current periodontal disease.  The examiner further opined that the Veteran's current tooth and gum disorder is less likely than not proximately due to, the result of, or aggravated by his service-connected cervical spine disability.  As a rationale for that opinion, the examiner again indicated that poor oral homecare and/or lack of professional routine care are contributing elements in the Veteran's case.  The Veteran's chronic tobacco use and alcohol abuse are also main contributors and aggravators to his oral disease, to include tooth erosion.

The Board affords great probative weight to the April 2017 VA dental and oral conditions examiner's opinion that the Veteran's current tooth and gum disorders are not directly related to his active service, nor are they caused by or aggravated by his service-connected disabilities.  The examiner reviewed the record and provided citation to relevant medical literature supporting his conclusion that the tooth and gum disorders are caused and/or aggravated by the Veteran's poor oral homecare, lack of professional routine care, tobacco abuse, and alcohol abuse, and not his service-connected disabilities.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); Prejean, 13 Vet. App. at 448-9; Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  As such, the probative evidence of record demonstrates that the Veteran's current tooth and gum disorders are less likely than not caused by, proximately due to, or aggravated by his service-connected disabilities.

In summary, the probative evidence of record shows that it is less likely than not that the Veteran's current tooth and gum disorders are directly related to his active service, or are caused by, proximately due to, or aggravated by a service-connected disability.   For this reason, the Board finds that the evidence weighs against a finding that the Veteran's current tooth and gum disorders are related to his active service or to a service-connected disability, and service connection is therefore denied.  38 U.S.C.A. § 5107(b); see also Gilbert, 1 Vet. App. 49.

Analysis - Low Back Disability

The Veteran claims entitlement to service connection for a low back disability.  The Veteran's service treatment records reflect treatment for low back pain during service, and the medical evidence of record shows diagnoses of degenerative disc disease and degenerative joint disease of the lumbar spine.  The Veteran has also provided lay statements that he has experienced low back pain continuously since service discharge.  Furthermore, in April 2014, a private physician submitted a letter indicating that he treated the Veteran for back problems in 1995 and 1996, but that records of such treatment were no longer available.  Accordingly, there is evidence of a current lumbar spine disability and of an in-service injury.  Therefore, the question remaining for consideration is whether there is an etiological link between the Veteran's active service, to include the in-service complaints of low back pain, and the current low back disabilities.

The issue of whether such an etiological like exists is a complex medical question requiring medical knowledge and expertise the Veteran has not been shown to possess.  Therefore, the Veteran is not considered competent to address such a question.  See Jandreau, 492 F.3d 1372.  As such, the Board again turns to the competent medical evidence of record to determine whether such a link exists.

The June 2014 VA back conditions examiner reviewed the record and interviewed the Veteran.  She noted the Veteran's reports of hurting his back during a helicopter landing in 1978 and experiencing back pain ever since.  She diagnosed the Veteran with multilevel degenerative disc disease of the lumbar spine with radiculopathy, and opined that the condition is less likely as not incurred in or caused by complaint of lower back pain in September and October 1978.  As a rationale for the opinion, she explained that a review of the Veteran's service treatment records shows complaints of back pain on two occasions with no follow-up complaints and no medical evidence to suggest chronicity.  This opinion does not reflect consideration of the Veteran's competent lay statements as to continuation of back pain from service through the present.  Therefore, the Board does not afford the opinion great weight.  See Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) (lack of contemporaneous medical evidence does not, in and of itself, render lay evidence not credible).

The December 2015 VA back conditions examiner also reviewed the record and interviewed the Veteran.  He diagnosed the Veteran with degenerative joint disease of the lumbar spine.  He noted that the Veteran did have a back injury in service, but that there was "no continuity seen of symptoms."  He opined that it is less likely as not that the Veteran's current low back condition was caused by the Veteran carrying a ruck sack during active service.  As a rationale for the opinion, the examiner stated that there is no evidence in the medical literature, consensus in the medical community, or evidence in this specific case that supports a causal or aggravation relationship between the Veteran's current low back conditions and carrying backpacks.  He further noted, "No continuity seen".  To the extent that the examiner opined as to a possible relationship between the Veteran's in-service carrying of a ruck sack and his current disability, the Board affords the December 2015 VA examiner's opinion probative weight because it was based on examination of the record and the Veteran, and on available medical literature and general consensus within the medical community.  See Prejean, 13 Vet. App. at 448-9.  However, the Board affords no probative weight to the examiner's statement that there is "No continuity seen" in the Veteran's low back condition because the opinion does not reflect consideration of the Veteran's competent lay statements as to continuation of back pain from service through the present.  See Buchanan, 451 F.3d at 1337.

The April 2017 VA back conditions examiner also reviewed the record and interviewed the Veteran.  He noted the Veteran's reports of experiencing progressive low back pain since his active service.  He diagnosed the Veteran with degenerative joint disease and degenerative disc disease of the lumbar spine and opined that the Veteran's low back disabilities are less likely than not incurred in or caused by his active service.  As a rationale for the opinion, the examiner explained that there is no objective evidence to support any diagnosable lumbar spine condition in service, and there is no radiographic evidence of lumbar degenerative disc disease and degenerative joint disease until 2011, which is 35 years after the Veteran's separation from active service.  Therefore, there is nothing to establish that the disabilities began in, were incurred due to, or were worsened by military service.  Rather, the Veteran's degenerative joint disease and degenerative disc disease of the lumbar spine are at least as likely as not caused by normal aging.

In the May 2017 addendum, the April 2017 VA back conditions examiner acknowledged the statement from the Veteran's chiropractor indicating that the Veteran was treated for neck pain and back injuries in 1995 and 1996, but that records for such treatment were no longer available.  The examiner also noted the Veteran's lay statements of continuous back symptoms since active service.  However, the examiner reiterated that there is no evidence of any complaints or treatment for low back pain for several years following the Veteran's separation from active service.  As to the statement from the Veteran's chiropractor, even if the chiropractor remembers treating Veteran for back injuries, this indicated there was an acute event causing said injury, which would have been nearly 20 years after the Veteran's separation from active service and does not show chronicity.

The Board affords great probative weight to the April 2017 VA back conditions examiner's opinions that the Veteran's low back disabilities are not directly related to his active service, but rather are the result of the normal aging process.  The examiner based this conclusion on a review of the record and on in-person examination of the Veteran, as well as his independent knowledge and expertise as a medical professional.  See Nieves-Rodriguez, 22 Vet. App. 295; Prejean, 13 Vet. App. at 448-9; Stefl, 21 Vet. App. at 124.

The Veteran is competent to report the onset and continuation of symptoms such as low back pain.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994).  The Board does not question the credibility of his statements in that regard.  However, he is not considered competent to medically attribute such symptoms to any particular cause.  See Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011); Jandreau, 492 F.3d at 1377.  Because the Veteran is not competent to speak as to complex medical issues such as diagnosis or causation of a low back disability, his statements do not weigh against the probative value of the VA examiners' negative opinions.

The Board has further considered whether the Veteran is entitled to service connection for a low back disability on a presumptive basis as a "chronic disease."  See 38 C.F.R. §§ 3.303(b).  The Veteran has a current diagnosis of degenerative joint disease of the lumbar spine.  Arthritis is included in the list of "chronic" diseases under 38 C.F.R. § 3.309(a).  However, the record does not show that the Veteran was diagnosed with arthritis or any other "chronic" disease listed under 38 C.F.R. § 3.309(a) during service or within one year of separation from service.  Therefore, service connection is not warranted on a presumptive basis under the provisions of 38 C.F.R. §§ 3.303(b), 3.307, and 3.309.

Accordingly, the probative evidence of record indicates that the Veteran's current low back disabilities are age-related and are not etiologically related to his active service.  For this reason, the Board finds that the evidence weighs against a finding that the Veteran's current low back disabilities are related to his active service, and service connection is therefore denied.  38 U.S.C.A. § 5107(b); see also Gilbert, 1 Vet. App. 49.

ORDER

Entitlement to service connection for occipital neuritis, as aggravated by the service-connected degenerative arthritis of the cervical spine, is granted.

Entitlement to service connection for a tooth and gum disorder is denied.

Entitlement to service connection for a low back disability is denied.


REMAND

Service Connection for Chronic Ear Pain and Dizziness

The Veteran seeks entitlement to service connection for chronic ear pain and dizziness.  In its April 2017 remand, the Board directed the AOJ to provide the Veteran a VA examination as to the claimed chronic ear pain and dizziness.  The remand specified that the examiner was to provide opinions as to whether the Veteran's claimed chronic ear pain and dizziness were directly related to his service, were caused by his service-connected disabilities, or were aggravated by his service-connected disabilities.

Pursuant to the April 2017 remand, the AOJ provided the Veteran a VA examination as to his chronic ear pain and dizziness in April 2017.  The April 2017 VA examiner reviewed the record, interviewed the Veteran, and examined the Veteran.  He concluded that the Veteran's chronic ear pain is at least as likely as not caused by his laryngopharyngeal reflux, that the Veteran's dizziness is at least as likely as not caused by his migraines, and that the Veteran's ear pain and dizziness are not symptoms for his occipital neuritis.  However, the examiner did not provide an opinion as to whether the Veteran's chronic ear pain and dizziness, to include the associated laryngopharyngeal reflux and migraines, are aggravated by his service-connected disabilities.  In that regard, the Board notes that an opinion to the effect that one disability is not caused by, a result of, or secondary to another disability does not answer the question of aggravation.  See El-Amin v. Shinseki, 26 Vet. App. 136, 140-41 (2013). 

Given the above deficiency in the April 2017 VA examination report, the Board finds that the issues must be remanded so that the Veteran may be provided an addendum opinion or, if necessary, another examination.

TDIU

The Board herein grants entitlement to service connection for occipital neuritis, as aggravated by the service-connected degenerative arthritis of the cervical spine, and remands the issues of entitlement to service connection for chronic ear pain and dizziness.  The assignment of an initial disability rating and effective date for the occipital neuritis and the final adjudication of the remanded issues may have a significant impact upon the issue of entitlement to a TDIU.  The issue of entitlement to a TDIU is accordingly inextricably intertwined with those matters.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991).  Therefore, the Board finds that adjudication of the issue of entitlement to a TDIU must be deferred pending the assignment of an initial rating and effective date for the now service-connected occipital neuritis and the readjudication of the service connection issues herein remanded.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Issue a rating decision assigning an initial rating for occipital neuritis and an effective date for the award of service connection for that disability.

2.  Forward the record and a copy of this remand to the examiner who conducted the April 2017 VA examination as to the Veteran's claimed chronic ear pain and dizziness or, if that examiner is not available, to a similarly qualified VA clinician for completion of an addendum opinion.  If the examiner determines that another in-person examination of the Veteran is required to provide any of the below-requested information, then such an examination should be scheduled.

Following review of the record, the examiner should express an opinion as to whether it is at least as likely as not that the Veteran's current chronic ear pain and/or dizziness, to include the associated laryngopharyngeal reflux and migraines, were aggravated by his service-connected disabilities.  If aggravation is shown, the examiner should quantify the degree of aggravation, if possible.

Aggravation is defined as a permanent worsening beyond the natural progression of the disease.  The question of secondary aggravation must be addressed separately from the question of secondary causation.  The examiner must note that an opinion to the effect that one disability is not "caused by", "a result of", or "secondary to" another disability does not answer the question of aggravation and will necessitate a further opinion.  See El-Amin v. Shinseki, 26 Vet. App. 136, 140-41 (2013).

The examiner must indicate that the entire record was reviewed.  A complete rationale must be provided for each opinion given.

3.  After completion of the above, readjudicate the issues remaining on appeal based on a review of the expanded record, including the evidence entered since the supplemental statement of the case.  In so doing, consideration should be given to whether a TDIU may be granted, to include, if warranted, referral of the matter of whether a TDIU should be awarded on an extra-schedular basis, pursuant to 38 C.F.R. § 4.16(b), to the Director of the Compensation and Pension Service.  If any benefit sought remains denied, furnish the Veteran and his representative with a supplemental statement of the case.  A reasonable period should be allowed for response before the appeal is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


